 Case 1:20-cv-03127-SAB     ECF No. 54-1   filed 09/09/20   PageID.446 Page 1 of 3




                                 Table of Contents
     Declarations in Support of Plaintiffs’ Motion for Preliminary Injunction

 Exhibit                            Declarant                              Page
                                                                          Range
 1          Nikki Anthonasin, Clerk Craft Director of Manual and         1-8
            Mechanization, American Postal Workers Union
 2          Jessica Arndt, Minnesota resident                            9-12
 3          Mary Bartolomucci, Interim IV-D Administrator, Division      13-22
            of Child Support Services, Illinois Department of
            Healthcare and Family Services
 4          Jocelyn Benson, Secretary of State, State of Michigan        23-28
 5          Anne Bipes, Minnesota resident                               29-32
 6          Elisa Cafferata, Acting Director, Nevada Department of       33-36
            Employment, Training, and Rehabilitation
 7          Joseph Cogan, President, Portland Oregon Area Local          37-42
            American Postal Workers Union
 8          Keith Combs, Local President, Detroit District Area Local    43-46
            American Postal Workers Union
 9          Leslie Cully, Associate Director, Division of Family and     47-51
            Community Services, Illinois Department of Human
            Services
 10         Chris Czubakowski, Vice President and Legislative            52-57
            Director, Milwaukee Area Local American Postal Workers
            Union
 11         David Dart, Washington resident                              58-62
 12         Nicole Davidson, Virginia resident                           63-69
 13         Steve H. Fisher, Administrator for Division of Welfare and   70-73
            Supportive Services, Nevada Department of Health and
            Human Services
 14         Nathan Geissel, Oregon resident                              74-78
 15         Ruth Y. Goldway, Former Commissioner, Postal                 79-104
            Regulatory Commission
 16         Lance Gough, Executive Director, Chicago Board of            105-119
            Elections
 17         Jena Griswold, Secretary of State, State of Colorado         120-129
 18         Samantha Hartwig, President, Branch 9 of the National        130-134
            Association of Letter Carriers



Table of Contents                                                         Page 1 of 3
 Case 1:20-cv-03127-SAB     ECF No. 54-1   filed 09/09/20   PageID.447 Page 2 of 3




 Exhibit                           Declarant                              Page
                                                                         Range
 19         Stuart Harvey, Elections Director, Frederick County,        135-139
            Maryland
 20         Timothy Hermes, Minnesota resident                          140-144
 21         Daniel Huff, Assistant Commissioner for Health              145-149
            Protection, Minnesota Department of Health
 22         Joan Levy, President, Greater Connecticut Area Local No.    150-176
            237 of the American Postal Workers Union
 23         Haley Livermore, Colorado resident                          177-180
 24         Markham McIntyre, Executive Vice President, Seattle         181-184
            Metropolitan Chamber of Commerce
 25         Denise Merrill, Secretary of State, State of Connecticut    185-192
 26         Steve Mitchell, Co-owner, Scuppernong Books                 193-197
 27         Esther Okanlawon, Colorado resident                         198-201
 28         Carolyn Olsen, Washington resident                          202-206
 29         Amy Peterson, Human Resources Supervisor, Minnesota         207-212
            Department of Administration
 30         Christopher Piper, Commissioner, Virginia Department of     213-222
            Elections
 31         Amy Puhalski, Local President, Western Michigan Area        223-227
            Local American Postal Workers Union
 32         Kristin Richards, Acting Director, Illinois Department of   228-232
            Employment Security
 33         Robert Rock, Director of Elections, Rhode Island            233-241
            Department of State
 34         Randall Rosenbaum, Rhode Island resident                    242-245
 35         Kathie Rumbley, Maryland resident                           246-249
 36         Steve Simon, Secretary of State, State of Minnesota         250-256
 37         Wade Stembridge, Owner, Coco Gusto Chocolates               257-260
 38         Elice Sturdivant, Maryland resident                         261-264
 39         Lynne Thomas, Deputy Administrator for Eligibility          265-270
            Policy, Division of Medical Programs, Illinois Department
            of Healthcare and Family Services
 40         Robin Thomas, Washington resident                           271-277
 41         Nicole Tousignant, Senior Policy and Operations Manager,    278-281
            Vermont Department for Children and Families, Economic
            Services Division
 42         Mynor Urizar-Hunter, Information Technology Consultant      282-295



Table of Contents                                                         Page 2 of 3
 Case 1:20-cv-03127-SAB     ECF No. 54-1   filed 09/09/20   PageID.448 Page 3 of 3




 Exhibit                           Declarant                              Page
                                                                         Range
 43         Amanda White, Colorado resident                             296-298
 44         Margaret Whitney, Business Agent of Minneapolis Area        299-304
            Local American Postal Workers Union
 45         Margaret Whitney, Business Agent of Minneapolis Area        305-308
            Local American Postal Workers Union (Second)
 46         Zoë Williams, Colorado resident                             309-312
 47         Christopher Winters, Deputy Secretary of State, State of    313-318
            Vermont
 48         Maribeth Witzel-Behl, City Clerk, Madison Wisconsin         319-323
 49         David Yao, Vice Presdient, Greater Seattle Area Local of    324-328
            the American Postal Workers Union
 50         Karen Yarbrough, Clerk, Cook County, Illinois               329-342




Table of Contents                                                         Page 3 of 3
